DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 2-10, a combination of limitations that “a first conductive terminal on the first surface; a second conductive terminal on the second surface; a dielectric body; a first conductive structure coupled to the dielectric body, wherein the first conductive structure is configured to electrically couple the first conductive terminal to a first antenna element; and a second conductive structure coupled to the dielectric body, wherein the second conductive structure is configured to electrically couple the second conductive terminal to a second antenna element.” None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 11, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 12-16, a combination of limitations that “a dielectric body within the conductive housing; a substrate having a first conductive terminal formed on a first side of the substrate and a second conductive terminal formed on a second side of the substrate; a first conductive structure coupled to the dielectric body, wherein the first conductive structure is configured to electrically couple the first conductive terminal to a first location on the conductive housing; and a second conductive structure coupled to the dielectric body, wherein the second conductive structure is configured to electrically couple the second conductive terminal to a second location on the conductive housing, wherein the first conductive structures convey radio-frequency signals for an antenna.” None of the reference art of record discloses or renders obvious such a combination.
claim 17, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 18-20, a combination of limitations that “the conductive housing comprises a first housing portion and a second housing portion that extends substantially perpendicular to the first housing portion; a dielectric structure; a conductive structure, wherein the conductive structure is coupled to the dielectric structure, has first and second openings, and is configured to convey radio-frequency signals for an antenna; a first conductive fastener that extends through the first opening and shorts the conductive structure to the first housing portion; and a second conductive fastener that extends through the second opening and fastens the conductive structure to the second housing portion.” None of the reference art of record discloses or renders obvious such a combination.
The closest found are US 20130023134, US Pat. 7750857, US 20130002517, US 20140111684, US Pat. 3512162, US Pat. 6963311, US 20130002494, US Pat. 7815474, US 20130196540, US 20100231466, US 20090284432, US Pat. 8170611, US 20090237307, US 20080211723, US 20090196004, US 20090135083, US 20060061508, US 20090015484, US Pat. 6792256, US 20030058172, US Pat. 6437747, US 20090109099, US 20090143119 and US 20100149046.
The closest prior art is US 20130023134, in Fig. 3, however, this prior art fails to disclose a first conductive terminal on the first surface and a second conductive terminal on the second surface; a dielectric body; a first conductive structure coupled to the dielectric body, wherein the first conductive structure is configured to electrically couple the first conductive terminal to a first antenna element; and a second conductive structure coupled to the dielectric body, wherein the second conductive structure is configured to electrically couple the second conductive terminal to a second antenna element as required by claim 1; a dielectric body within the conductive housing; a substrate having a first conductive terminal formed on a first side of the substrate and a second conductive terminal formed on a second side of the substrate; a first conductive structure coupled to the dielectric body, wherein the first conductive structure is configured to electrically couple the first conductive terminal to a first location on the conductive housing; and a second conductive structure coupled to the dielectric body, wherein the second conductive structure is configured to electrically couple the second conductive terminal to a second location on the conductive housing, wherein the first conductive structures convey radio-frequency signals 
Also in US Pat. 7750857, Fig. 2, fails to disclose a first conductive terminal on the first surface and a second conductive terminal on the second surface; a dielectric body; a first conductive structure coupled to the dielectric body, wherein the first conductive structure is configured to electrically couple the first conductive terminal to a first antenna element; and a second conductive structure coupled to the dielectric body, wherein the second conductive structure is configured to electrically couple the second conductive terminal to a second antenna element as required by claim 1; a dielectric body within the conductive housing; a substrate having a first conductive terminal formed on a first side of the substrate and a second conductive terminal formed on a second side of the substrate; a first conductive structure coupled to the dielectric body, wherein the first conductive structure is configured to electrically couple the first conductive terminal to a first location on the conductive housing; and a second conductive structure coupled to the dielectric body, wherein the second conductive structure is configured to electrically couple the second conductive terminal to a second location on the conductive housing, wherein the first conductive structures convey radio-frequency signals for an antenna as required by claim 11; and the conductive housing comprises a first housing portion and a second housing portion that extends substantially perpendicular to the first housing portion; a dielectric structure; a conductive structure, wherein the conductive structure is coupled to the dielectric structure, has first and second openings, and is configured to convey radio-frequency signals for an antenna; a first conductive fastener that extends through the first opening and shorts the conductive structure to the first housing portion; and a second conductive fastener that extends through the second opening and fastens the conductive structure to the second housing portion as required by claim 17.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988.  The examiner can normally be reached on General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






BJ
/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845